 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. The strikeand allegedinterference thereafterA substantialnumberof employees remained away from the planton Monday,September 17, in protest against the layoff, and 2 or 3 days later picket lineswere set up.General Counsel introduced some evidence which, if credited, would show thatthe Respondent interfered with the employees' rights to engage in collectiveactivities.Employee Elmer Beasley said that on the morning of September 17,outside the plant gates, he heard Joe Neuhoff, one of the Neuhoff brothers, askall who had not signed a union card to come in to work, and that he heard Neu-hoff tell another employee, Jewel Carpenter, "You know Christmas is coming."That such a discriminatory request or implied threat was made by Neuhoff wasnot only denied by the official himself, but by many employees, including Car-penter, who, Beasleysaid,were also present at the time. The TrialExamineris unable to accept as true Beasley's unsupported claims.As noted heretofore, General Counsel specifically stated that, absent a findingof an unfair labor practice strike, he made no claim of discriminatory selection ofstrikers for return to work.Nor does the record permit such a finding.It will be recommended that the complaint be dismissed in its entirety.Upon the foregoing findings of fact and upon the entire record in the case, theTrial Examiner makes the following :CONCLUSIONS OF LAW1.The operations of the Respondent occur in commerce within the meaning ofSection 2 (6) of the Act.2.Amalgamated Meat Cutters and Butcher Workmen of North America, AFL,is a labor organization within the meaning of Section 2 (5) of the Act.3.The Respondent has not engaged in unfair labor practices, as alleged in thecomplaint, within the meaning of Section 8 (a) (1) and (3) of the Act.[Recommendations omitted from publication in this volume.]MARMAN BAG COMPANY,INC.andSTOVE MOUNTERS INTERNATIONALUNION OF NORTHAMERICA,AFL, PETITIONER.CaseNo. 10-RC-?048.March 11, 1953Decision and Certification of RepresentativesPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted among the employees in thestipulated unit on November 3, 1952, under the direction and super-vision of the Regional Director for the Tenth Region.Thereafter,a tally of ballots was furnished the parties.The tally showed thatof approximately 53 eligible voters, 47 cast valid ballots, of which 29were for, and 18 against, the Petitioner.There were neither void norchallenged ballots.On November 10, 1952, the Employer filed objections to the resultsof the election.Thereafter, in accordance with the Board's Rulesand Regulations, the Regional Director conducted an investigation103 NLRB No. 59. MARMAN BAG COMPANY, INC.457and, on January 28, 1953, issued his report on election, objections toelection and recommendations to the Board, which he duly servedupon the parties.In his report, the Regional Director found that theobjections raised no substantial or material issues affecting the electionand recommended that the objections be overruled and that thePetitioner be certified on the basis of the tally of ballots.OnFebruary 9, 1953, the Employer filed exceptions to the report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer, as the parties stipu-lated, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act:All production, maintenance, and shipping department employeesat the Employer's Nashville, Tennessee, plant, excluding office cleri-cal employees, professional employees, guards, and supervisors asdefined in the Act.5.The Employer objected to the election on the ground that thePetitioner coerced certain employees of the Employer by threats ofinjury to them, their families, and their property, thereby materiallyaffecting the election results.In support of its objections, the Em-ployer submitted affidavits of three employees alleging coercive actsby employees Marino, Binkley, and Waggoner.'However, the Re-gional Director found, upon investigation, that the alleged acts didnot in fact occur; that in some instances, even if they occurred, therewas no connection with the election; and that, in any event, the evi-dence failed to establish that the alleged participants in these actswere the Petitioner's agents.The Employer excepts to these conclu-sions and requests a hearing on its exceptions.'We find it unnecessary in this case to determine whether or notthe coercive conduct in issue occurred.As already noted, the Re-I EmployeeWitcher allegedMarino threatened damage to her property. Anotheremployee claimed Witcher informed her of a physical attack by Marino, Binkley, andWaggoner.Employee Alley alleged,among other things, that Marino warned himseveral times not to park his car around the plant because the tires might be cut andthatWaggoner displayed a knife and said she used it to "keep people in line."' The Employer also contends that the Regional Director failed to conduct an impartialinvestigation.We find no evidence to support this contention,and accordingly it ishereby rejected. 458DECISIONS OF NATIONALLABOR RELATIONS BOARDgional Director found there was no evidence that Marino, Binkley, or-Waggoner, the alleged participants in the coercive conduct, were otherthan rank-and-file employees, whose actions are not attributable tothe Petitioner.The Employer's exceptions, in our opinion, do notadvert to any specific, substantial evidence which controverts theseconclusions 3Accordingly, we find, as did the Regional Director, thatthe Employer's objections raise no substantial and material issueswith respect to the election, and we hereby overrule them.4As the tally of ballots shows that the Petitioner received a majorityof the valid votes cast in the election, we shall certify it as the exclusive-bargaining representative of the employees in the appropriate unit.Certification of RepresentativesIT IS HEREBY CERTIFIED that Stove Mounters International Unionof North America, AFL, has been designated and selected by a ma-jority of the employees of Marman Bag Company, Inc., Nashville,Tennessee, in the appropriate unit, described in the stipulation forcertification upon consent election herein, as their representative forthe purposes of collective bargaining and that, pursuant to Section 9(a) of the Act, the said organization is the exclusive representative ofall the employees in such unit for the purposes of collective bargaining,.with respect to rates of pay, wages, hours of employment, and otherconditions of employment.S Aside from conclusionary and speculative allegations, the exceptions that relate to thePetitioner's responsibility for the alleged acts of Marino,Binkley, and Waggoner reston newspaper references to Waggoner as the "spokesman"for the Employer's employeesduring a strike in August 1952, the inception of which, at least, appears to have occurredbefore the Petitioner's advent at the Employer's plant.4 J.J.Newberry Company,100 NLRB 84;Benton'sCloak J Suit Company,97NLRB 1327.CURTISS-WRIGHTCORPORATION,METAL PROCESSING DIVISIONandOFFICE EMPLOYEES INTERNATIONAL UNION, LOCAL No.212 A.KOFL.,PETITIONER.CaseNo. 3-RC-1085.March 11, 1953Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Hymen Dishner,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mein-ber panel [Members Houston, Styles, and Peterson].103 NLRB No. 60.